                        UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


    STEVEN CARBONE,

               Plaintiff,

    v.
                                                  No. 18-cv-10476-RGS
    ANDREW SAUL 1
    in his official capacity as
    COMMISSIONER OF THE SOCIAL
    SECURITY ADMINISTRATION,

               Defendant.



    REPORT AND RECOMMENDATION ON PLAINTIFF STEVEN CARBONE’S MOTION
          TO REVERSE THE DECISION OF THE COMMISSIONER AND THE
                    COMMISSIONER’S MOTION TO AFFIRM

CABELL, U.S.M.J.

I.       INTRODUCTION

         Plaintiff Steven Carbone seeks an order reversing a decision

of the Commissioner of the Social Security Administration (the

Commissioner) denying his applications for disability insurance

benefits (DIB) and supplemental security income (SSI) based on

mental      (anxiety     disorder;     bipolar    disorder)     and    physical

(sacralization of L5; status post hip replacement) disabilities.

The Commissioner in turn seeks an order affirming his decision. 2


1 The original complaint named Nancy A. Berryhill as the defendant but Andrew
Saul became the Commissioner of the Social Security Administration on June 17,
2019, and he has thus been automatically substituted in her place pursuant to
Fed. R. Civ. P. 25(d).
2   The parties were ordered to submit formal motions setting out their requests,
The matter has been referred to this court for a Report and

Recommendation.      (D. 15).     As explained below, I recommend that

the plaintiff’s motion be denied and that the Commissioner’s

decision be affirmed.

II. PROCEDURAL HISTORY
     On   March   31,   2016    and   February    19,   2016,   the   plaintiff

submitted applications for DIB and SSI, respectively, alleging a

disability as of February 1, 2007.            (D. 13, SSA Administrative

Record of the proceedings, pg. 258, 267 (R. __)).               The SSA denied

the applications twice, first on January 10, 2017, and then again

on    April    13,      2017,     following      Carbone’s      request        for

reconsideration.        (R.    190,   198).      On   October   30,    2017,    an

administrative law judge (ALJ) found following an administrative

hearing that Carbone was not disabled within the meaning of the

Social Security Act because he had failed to show a disability at

any time after February 1, 2007.        (R. 29, 37, 204-205).         On January

10, 2018, an Appeals Council denied Carbone’s request for review

of the ALJ’s decision, making that decision the final decision for

purposes of this appeal.        (R. 1).




motions which presumably would then be followed by supporting memoranda.
However, in an effort to streamline the briefing process, this court
unintentionally directed the parties to forego filing motions and to submit
only a joint legal memorandum. (D. 20). The court will therefore treat the
joint memorandum as including a motion for the relief that each party requests
therein.


                                       2
III. FACTS

     The court has adopted the parties’ agreed-upon statement of

facts and sets them forth here with minor non-substantive edits.

(D. 22).

     Mental Health Impairments

     Carbone suffers from anxiety, bipolar disorder, and a history

of alcohol abuse.    (R. 16).    He was brought to the emergency room

on January 17, 2011 for acute, chronic alcohol abuse and suicidal

ideation.    (R. 393-95).   On January 17, 2011, Stephen Blais, LMHC,

assessed a Global Assessment of Functioning (GAF) score of 45.

(R. 475).    A GAF score of 45 indicates serious symptoms or any

serious impairment in social, occupational, or school functioning.

Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 34

(4th ed. 2000).   The next month, he was admitted to Spectrum Health

for five days for detoxification from alcohol. (R. 375-87).

     On April 1, 2011, Stuart Carter, Ed.D., Ph.D., conducted a

psychological     consultative     exam    for   the   University    of

Massachusetts Disability Evaluation Services.       (R. 1076-79).   The

plaintiff reported a history of ADHD as a child and a diagnosis of

bipolar disorder approximately four or five years prior to Dr.

Carter’s examination.       (R. 1076).    He also reported that he had

not bathed or shaved for days, that he had difficulty sleeping,

that he gets anxious in stores, and that he isolates himself

because he says “stupid stuff” when out in public.       (R. 1078-79).


                                    3
He also reported that he was “a Facebook junkie” and would talk to

people on the computer.         (R. 1078).    He further reported having a

girlfriend, playing the guitar, and watching TV. (Id.)

     Dr. Carter administered a Folstein Mini-Mental Status Exam on

which Carbone scored 27 out of a possible 30 points, suggesting no

cognitive impairment. 3     (R. 1079).       He was able to remember three

objects at 30 minutes with interference, spell “world” forward and

backward, and subtract serial sevens correctly down to 72.               (Id.)

Dr. Carter observed that Carbone had racing thoughts, but that

they were not disorganized.         (R. 1079).     Dr. Carter reported his

insight and judgment were fair.            (Id.)   Dr. Carter diagnosed him

with bipolar disorder, mixed type, chronic and severe (rapid

cycling); panic disorder without agoraphobia; and alcohol abuse,

episodic.     (Id.).      Dr.    Carter    assessed   a   GAF   score   of   32,

indicating some impairment in reality testing or communication or

major impairment in several areas, such as work or school, family

relations, judgment, thinking, or mood.            (R. 1079, DSM-IV).

     In April 2013, treating physician Margarita Castro-Zarraga

examined the plaintiff for the first time (R. 1017), and completed




3 The mini mental status exam screens for cognitive impairments, assesses the
severity of an impairment, and monitors changes by serial testing. Ridha B,
Rossor M., The Mini Mental State Examination, Practical Neurology 2005; 5:298,
https://pn.bmj.com/content/practneurol/5/5/298.full.pdf. A score between 24-
30 indicates no cognitive impairment, a score of 18-23 shows a mild cognitive
impairment, and a score of 0-17 shows a severe cognitive impairment.
https://pdfs.semanticscholar.org/4370/72f1421146674eaf98e11cc9079311f23fcb.pd
f.


                                       4
a Disability Evaluation Services Medical Report.         (R. 1012-20).

Dr. Castro-Zarraga reported clinical signs and symptoms including

sleep disturbance, anxiety, and depressed mood, most days.          (R.

1017).   She noted that his affect was depressed and constricted

and that he had poor short-term memory.     (Id.).    She also reported

that Carbone was unable to go outdoors or manage conflict due to

agoraphobia and bipolar disorder.      (R. 1019).    Dr. Castro-Zarraga

opined that his impairments interfered with his ability to perform

some of his activities of daily living (ADLs) such as personal

hygiene (deciding to shower on some days), ordinary housework (no

interest or drive), and food shopping (needed a companion for his

anxiety in open spaces).     (Id.).    Dr. Castro-Zarraga opined that

Carbone has physical, mental health, or cognitive impairments

affecting his ability to work, and the impairments are expected to

last more than a year. (R. 1020). She reached a similar conclusion

in April 2014, as did RNCS Sheila Wells in April 2014 and family

practitioner Jonathan Yoder, M.D. in April 2015 and in May 2016.

(R. 884, 970, 978, 1102).

     In July 2013, Dr. Carter conducted a second psychological

evaluation.   (R. 991-96).    Carbone described having panic attacks

three or four times a week.    (R. 991).   He also stated that he had

three psychiatric hospitalizations at Leominster Hospital over the

past two years for suicidal ideation.      (R. 992).    He reported he

could still perform his ADLs, but when he was depressed, he would


                                   5
not bother to shower.      (R. 993).     As part of the mental status

exam, Dr. Carter noted his speech was clear and goal directed, but

that the plaintiff needed questions repeated at times in order to

elicit a response.    (R. 994).   Dr. Carter opined, “On the basis of

his conversation, I would say his thoughts are slowed down by the

depression and maybe all the medicine and perhaps he has low

average IQ to average IQ tests but his thoughts are slow.”       (Id.).

He reported poor short-term memory but remembered two of three

objects at about fifteen or twenty minutes. (Id.).

     Carbone scored 24 out of 30 on the Folstein mini mental status

exam.    (Id.).   He could read, write, and repeat a simple proverb.

(Id.).   He spelled “world” forward and backward correctly and only

subtracted serial sevens correctly once.         (Id.).   If Dr. Carter

had included Carbone’s score on the “serial sevens” portion of the

test, the Folstein score would have been only 20.          (Id.).   His

affect was quite flat.       (Id.).     Dr. Carter assessed Carbone’s

judgment and insight as fair.         (Id.).   Dr. Carter stated, “[H]e

does seem to me at this particular point to have the depressed

type of bipolar. He also has quite involved panic attacks with

classic symptoms.”    (R. 995).

     Dr. Carter further stated, “[Carbone] is quite immobilized by

the depression particularly.          I do not see him as doing any

productive behavior with supervision and a timeline for money any

time soon.    He does not relate to people very well.       He is quite


                                   6
slow in his movements, does not take a shower, and does not seem

able to function at a very high level despite the fact the he

worked for about 6-7 years in the past.”               (Id.).    Dr. Carter noted

that the plaintiff was not taking any mood stabilizers at that

time.     (Id.)    At this exam, Dr. Carter diagnosed him with bipolar

disorder,     severe,    depressed    type     and     panic    disorder     without

agoraphobia, moderate to severe.              (Id.).     Dr. Carter assessed a

GAF score of 50 (serious symptoms).            (R. 996, DSM-IV).

        In April 2014, Sheila Wells, RNCS, also completed a Disability

Evaluation    Services    Medical     Report    and     observed      that   Carbone

looked    depressed,     his   affect   was     blunted,        and   he   had   slow

movements.        (R. 975).      Ms. Wells reported his speech, thought

process, and thought content were all within normal limits. (Id.).

She also noted that he could not concentrate or focus and that he

had a long-term impairment.          (Id.).

        In June 2014, Carbone was diagnosed with a mood disorder,

NOS.     (R. 759).    He was restarted on Abilify after experiencing a

rage episode.        (R. 759).     Subsequent visits to Social Solutions

showed he was playing guitar again, had reduced anxiety, and

reported feeling better with medication.                 (R. 761, 766-74).          A

Brief Psychiatric Rating Scale completed on June 5, 2014 showed he

reported extremely severe anxiety, extremely severe hostility,

extremely severe elevated mood, moderately severe depression, and

moderately severe self-neglect.             (R. 781).      In December 2014, a


                                        7
clinician    at    Touch   Point    reported    that     “[Carbone’s]          current

symptoms include severe anxiety which restrict his going out and

depression    which    consists     of   low   energy,    low       motivation     and

sleeping a lot.       Overall he is stable at this time.”                  (R. 793).

The clinician assessed a GAF of 55 indicating moderate symptoms or

moderate     difficulties      in    social,     occupational,            or   school

functioning.      (Id., DSM-IV).     On June 10, 2015, Carbone rated his

anxiety as moderately severe and his depression as moderate.                       (R.

789).

     Dr. Carter conducted his third psychological examination on

August 14, 2015.      (R. 1113-17).      Carbone reported that he was doing

about the same as he had been when he last saw Dr. Carter in 2013.

(R. 1113).    He also reported he caught his girlfriend cheating and

stated he was still very depressed about that. (Id.) Carbone

reported he was able to go shopping at the beginning of the month,

early in the day before anyone else was there.                  (R. 1114).         Dr.

Carter reported that Carbone’s speech was quite simplistic, but he

could convey information.           (R. 1115).     “[H]e seems to have low

average or borderline IQ with a learning disability.”                     (Id.).   His

affect was flat, and judgment and insight were fair.                      (Id.).

     “On    the    Folstein,   he   scored     20/30   with     1    of    3   objects

remembered.       He was not able to spell “world” in reverse order.

He only subtracted serial sevens correctly one time.                           He did

remember a little phrase but says he cannot read because he does


                                         8
not have glasses.”      (Id.).    Dr. Carter opined, “Right now, Steve

is not able to learn new tasks with ordinary training . . . He is

socially withdrawn.     He has marked problems in attention span and

concentration, and I do not think he can adapt to any work-like

tasks presently such as show up on time, complete a task within a

normal timeframe, respond to supervision, etc. He certainly would

not be able to take any criticism.”            (R. 1115-16).     Dr. Carter

affirmed his previous diagnoses of bipolar disorder and panic

disorder and assessed a GAF score of 54 (moderate symptoms).            (R.

1116, DSM-IV).

       On April 21, 2015, Jonathan Yoder, M.D., Carbone’s primary

care     physician,   completed   a   Disability    Evaluation     Services

examination and report.      (R. 1094-1101).       He noted that Carbone

was treated for a suicide attempt in 2008 or 2009 at Health

Alliance Hospital.     (R. 1099).     Dr. Yoder reported that Carbone’s

clinical signs and symptoms included sudden mood changes, severe

depression/anhedonia,      and    occasional     anxiety/panic     attacks.

(Id.).    His thought content included social anxiety and fear, but

otherwise he had normal, appropriate functioning. (Id.) Dr. Yoder

stated that Carbone’s symptoms “are generally well controlled on

medications” and that Carbone’s social anxiety impacts his ability

to shop for food and interact with family and/or friends.               (R.

1099, 1101).




                                      9
     In August 2015, Victoria Haskell, LMHC, reported that Carbone

was in sustained remission from alcohol abuse.                (R. 488).     She

further reported that his symptoms included fatigue, difficulty

concentrating, difficulty sleeping, racing thoughts, “selective”

hearing, and spacing out.          (R. 488).      In September 2015, Ms.

Haskell listed the diagnoses of bipolar II disorder and alcohol

dependence in remission.       (R. 643).

     In November 2015, Carbone was once again seen in an emergency

room for suicidal ideation in the context of recurrence of alcohol

abuse and psychosocial stressors.         (R. 444).    He was hospitalized

for six days at Bournewood Hospital.          (R. 444-49).     At the time of

discharge,   he    denied   any   depressed    mood,   manic    symptoms,   or

cravings to drink.     (R. 446).

     From June 2016 through May 2017, Carbone saw Dr. Massey for

medication management for depression, anxiety, and aggression and

Ms. Haskell for counseling.       (R. 460-62 (June 2016), 1142-80 (July

2016 to February 2017), 1190-1238 (August 2016 to May 2017)).               In

March 2016 Ms. Haskell wrote, “His mood varies much from day to

day, and we tend to see typical depressive symptoms emerging

especially when there are stressors in his life.                 He has been

stable for several months, but his living situation continues to

be a problem.”     (R. 452).

     In   August    2016,   Ms.   Haskell     completed   a    Mental   Health

Impairment Questionnaire.         (R. 847-52).    She noted that Carbone


                                     10
has a negative attitude, irritability, low energy, and short-term

memory deficits.       (R. 848).      All other functioning was within

normal limits.      (Id.)    She reported a GAF score of 50 (serious

symptoms). (R. 847, DSM-IV).        She opined that Carbone has

      some difficulty comprehending instructions, details of
      language, discernment of fine points. Client does not
      understand “big words” . . . Client has limited amount
      of patience, cannot stay focused, forgets steps, becomes
      frustrated and gives up . . . Client has little ability
      to interact with others, he becomes irritated easily,
      snaps at people, gets in arguments. Fired/let go from
      several jobs . . . Client is not good at following rules
      & directions, more independent minded, little patience.
      Low comprehension of novel situations.

(R. 851).

      Dr. Carter conducted his fourth psychological evaluation of

the plaintiff on August 26, 2016.          (R. 855-59). 4   Dr. Carter noted

that he recognized Carbone immediately, and Carbone remembered the

approach used by Dr. Carter.          (R. 855-56).      Carbone reported he

continued to live with his ex-girlfriend.           (R. 857).     He reported

he could cook, perform his ADLs, and shop at a time when no one is

there. (Id.). Dr. Carter observed that Carbone’s speech was “run-

on and very intense in staccato-like fashion; rat tat tat and fast,

but not forced.”      (Id.).    He further observed that Carbone seems

to have about low-average to average intelligence and racing


4 Page 5 of 7 is missing from Dr. Carter’s 2016 report in the record before this
court, as shown by the page numbers in the upper left-hand corner. (R. 855-
60). The exhibit mark in the upper right-hand corner notes that there are 7
pages to this exhibit. (R. 855). The ALJ’s decision confirmed there were 8
pages. (R. 35). Accordingly, the parties attached the missing page to their
joint memorandum as Exhibit A and the court refers to it as such here.


                                      11
thoughts.    (R. 858).   His affect was quite animated and profane.

(Id.).   He scored 27/30 on the Folstein.     (Id.).   Dr. Carter did

not see any significant memory problems as Carbone could remember

three out of three objects at fifteen minutes with interference.

(Id.).   Carbone spelled “world” in reverse order, read, repeated

a simple little phrase, and subtracted serial sevens one time.

(Id.).   Dr. Carter observed that Carbone “seemed a little bit

manic, as opposed to anxious during our interview.”      (Id.).   He,

therefore, opined, “[I]t seems to me that all the profanity, the

mood swings, and the rapid speech is more related to a bipolar

illness.”    (Id.).   Dr. Carter reported he referred Carbone to Mass

Rehab because he appeared to have some talent. (Exhibit A).

     Dr. Carter observed that he did not perceive Carbone “to be

much different” from when he had seen him previously.       (R. 855).

Dr. Carter reported,

     [H]e has really accepted the victim and out of work role
     that so many people in his age group unfortunately get
     into even after a long work history, and he does not
     seem interested in learning any new tasks or even trying
     to do any adaptive functioning in a competitive work-
     like environment. In terms of getting along with people,
     he seems a bit short tempered . . . I would say there is
     some attention span and concentration problems because
     of an interaction effect between his psychiatric
     symptoms, but I cannot judge the extent to which these
     exist.

(Exhibit A).     Dr. Carter assessed a GAF score of 57 (moderate

symptoms).    (R. 859, DSM-IV).




                                   12
     In February 2017, Ms. Haskell noted no significant changes in

Carbone’s medical condition.      (R. 1179-80).     She reported, “Little

progress on making use of social supports or behavioral solutions.”

(R. 1180).     In May 2017, Ms. Haskell reiterated her March 2016

statement and added that the plaintiff had experienced some panic

attacks.    (R. 1189).

     State Agency Consultants’ Opinions

     In October 2016, State agency psychological consultant Lois

Condie, Ph.D., assessed the “paragraph B” criteria that were in

effect prior to January 17, 2017. She opined that Carbone has mild

restrictions in ADLs; moderate difficulties maintaining social

functioning;    moderate     difficulties     maintaining    concentration,

persistence or pace; and one or two episodes of decompensation.

(R. 119).      Dr. Condie further opined that Carbone is able to

maintain    attention,   concentration,       persistence,   and   pace   for

routine tasks, for two hours at a time, over a normal workday/week,

with normal supervision and tolerate the minimum social demands of

a simple task setting.       (R. 123, 124).

     In    January   2017,   State   agency    medical   consultant   Alice

Truong, M.D., opined that Carbone could occasionally lift and/or

carry 20 pounds; frequently lift and/or carry 10 pounds; stand

and/or walk about 6 hours in an 8-hour workday; and sit about 6

hours in an 8-hour workday.       (R. 121).     Additionally, Carbone can

never climb ladders, ropes or scaffolds, but can occasionally


                                     13
perform       other      postural      activities.       (R.       122).         At   the

reconsideration stage, S. Ram Upadhyay, M.D., opined to the same

limitations in Dr. Truong’s assessment, except that he added that

Carbone must avoid concentrated exposure to hazards.                       (R. 159-61).

        In April 2017, State agency psychological consultant Joan

Kellerman, Ph.D., assessed the current “paragraph B” criteria.

(R.   157).        She    found     that   Carbone’s    ability      to    understand,

remember, or apply information is mildly impaired; his ability to

interact      with     others     is   moderately     impaired;     his     ability   to

concentrate, persist, or maintain pace is moderately impaired; and

his ability to adapt or manage himself is mildly impaired.                        (Id.).

Dr. Kellerman, and the State agency psychologist at the initial

stage,    Louis       Condie,     Ph.D.,   both     assessed   a    mental       residual

functional capacity that Carbone was able to maintain attention,

concentration, persistence, and pace for routine tasks, for two

hours    at    a     time,   over      a   normal    workday/week,        with    normal

supervision and he was able to tolerate the minimum social demands

of a simple-task setting.              (R. 122-24, 161-63).         Dr. Kellerman’s

assessment is for the period February 1, 2007 to April 6, 2017.

(R. 161-63).

      Medical Expert’s Testimony

      At the September 2017 administrative hearing before the ALJ,

medical expert Gerald Koocher, Ph.D., testified that Carbone meets

the standards for Part A of listing 12.04 (depressive, bipolar and


                                            14
related disorders) and possibly for 12.06 (anxiety and obsessive-

compulsive disorders).         (R. 53).     He further opined that Carbone

has no more than moderate limitations in the ability to understand,

remember,     and    apply      information;     interact    with    others;

concentrate, persist, and maintain pace; and adapt or manage

himself.    (Id.).    Dr. Koocher testified that Dr. Carter’s August

2016 report “was actually most useful” to him as he developed his

own opinion because Dr. Carter’s report “has some good details of

the Claimant’s functioning.”        (R. 52).    He noted that Dr. Carter’s

report assigned a GAF score of 57, which is the upper end of the

moderate range.      (R. 53).

       Dr. Koocher affirmed that GAF scores in the range from 45 to

57 “would put us kind of on a cusp of the range from relatively

significant symptoms to kind of somewhat less severe symptoms.”

(R. 63).    Dr. Koocher testified the severity of Carbone’s bipolar

symptoms waxed and waned over time which was common with this

impairment.    (R. 64).      When questioned by counsel, he estimated

that in a universe of 100 patients with bipolar disorder, one-

third might have alcohol and substance abuse problems.              (R. 64-

65).

       Dr. Koocher further testified that he had “no clue how to

answer” a question about whether Carbone would have difficulty

recognizing and correcting a mistake in a work setting.             (R. 65).

He   also   testified   that    when   Carbone’s   bipolar   symptoms   were


                                       15
controlled with medication, he would be better able to function.

(R. 67).    Dr. Koocher testified the ALJ “will have to weigh the

physical conditions and the complications associated with pain or

other disabilities that combined with the mental stability in some

way, to make a determination.”.            (R. 53).    Dr. Koocher processed

the case from a psychological point of view.                    (Id.).     He did

indicate    that   Carbone’s    functional        ability   could    be    further

restricted if chronic pain was considered in combination with his

bipolar and anxiety disorders, “[s]o, His Honor has to take all of

that into consideration.”       (R. 66-67).

IV. THE ALJ’S FINDINGS

     On October 30, 2017, the ALJ found that the plaintiff was not

disabled. (R. 29). The ALJ applied the mandated five-step process

in reaching this determination.

     Step   one    considers   whether      the    plaintiff    is   engaged    in

substantial gainful activity (“SGA”), because a claimant who is so

engaged is not disabled.       20 C.F.R. § 404.1520(b).          SGA is defined

as work activity done for pay that involves performing significant

physical or mental activity.          20 C.F.R. §§ 404.1572(a)-(b).            The

ALJ found that the plaintiff had not engaged in SGA since the

alleged onset date of his disability, February 1, 2007.                   (R. 16).

     Step two considers whether the plaintiff has a medically

determinable      impairment   that   is    severe,    or   a   combination     of

impairments that is severe as defined by the pertinent regulations.


                                      16
20 C.F.R. § 404.1520(c).           A plaintiff who does not have an

impairment that is severe is not disabled.             Here, the ALJ found

that the plaintiff suffered from sacralization of L5; 5 status post

hip   replacement;    anxiety;    bipolar    disorder;     obstructive   sleep

apnea; and alcohol history, in sustained remission.             (R. 16).    The

ALJ reached this conclusion after determining that the impairments

“impose more than minimal limitations.”           (Id.).

      Step three considers whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically

equal the criteria of an impairment listed in 20 C.F.R. Part 404,

Subpart P, Appendix 1.         20 C.F.R. §§ 416.920(d), 416.925, and

416.926.     If so, the claimant is conclusively presumed to be

disabled.    If not, one moves to the next step.           The ALJ found here

that the plaintiff’s impairments did not meet or medically equal

the severity criteria of an impairment listed in the pertinent

regulations.     (R. 16).      The ALJ explained that the plaintiff’s

physical and mental impairments did not reach the level of severity

contemplated by the pertinent regulations.            (Id.).   The ALJ noted

that the plaintiff only had moderate limitations in understanding,

remembering, or applying information; interacting with others;

concentrating, persisting, or maintaining pace; and adapting or



5 Sacralization refers to an “anomalous fusion of the fifth lumbar vertebra with
the first segment of the sacrum.”         Sacralization, THE FREE DICTIONARY,
https://medical-dictionary.thefreedictionary.com/sacralization (last visited
Aug. 14, 2019).


                                      17
managing oneself.        (R. 19).

      The ALJ accordingly went on to step four, which considers the

claimant’s residual functional capacity (“RFC”) to work.                         This

step entails a two-part inquiry.               The ALJ first determines the

claimant’s RFC to work at all, that is, his ability to do physical

and mental work activities on a sustained basis despite limitations

from his impairments.           20 C.F.R. § 416.920(e).               The ALJ then

determines   whether      the   claimant       has   the   RFC   to    perform   the

requirements of his past relevant work.               20 C.F.R. § 416.920(f).

If the claimant has the RFC to do his past relevant work, he is

not disabled.      However, if the claimant is not able do any past

relevant work, the analysis proceeds to the fifth and last step,

which entails asking whether there are any jobs in the national

economy the claimant is capable of performing.

      The ALJ found at the first stage of step four that Carbone

did   have   the   RFC    to    perform    light     work,   albeit     with     some

limitations:

      After careful consideration of the entire record, the
      undersigned finds that the claimant has the residual
      functional capacity to perform light work as defined in
      20 CFR 404.1567(b) and 416.967(b) except the claimant is
      limited to lifting up to 20 pounds, frequently lifting
      10 pounds, and walking and standing 6 to 8 hours. The
      claimant would need to alternate sitting and standing,
      as needed.   He is limited to no more than occasional
      climbing, stooping, balancing, kneeling, and crawling.
      The claimant is limited to simple, routine, repetitive
      tasks, which require concentration for 2 hour time
      periods. He is limited to work requiring no more than
      occasional interaction with the general public and no


                                          18
      more than occasional interaction with co-workers.

(R. 20). In reaching this determination, the ALJ found that, while

the    plaintiff’s        medically     determinable        impairments     could

reasonably be expected to cause the plaintiff’s claimed symptoms,

the plaintiff’s statements regarding the intensity, persistence,

and limiting effects of those symptoms were not entirely consistent

with the medical evidence in the record.                    (R. 21).      The ALJ

explained that the objective medical evidence did not support the

plaintiff’s       allegations     of    disabling        physical   and    mental

impairments.      (R. 26-27). 6    The ALJ noted evidence in the record

indicating that the plaintiff performs ADLs, uses the computer,

and plays guitar, sometimes before crowds.               (R. 21).   The ALJ also

summarized the medical evidence, including, in relevant part, Dr.

Carter’s 2011, 2013, 2015, and 2016 opinions; the State agency

consultants’ opinions; and Dr. Koocher’s hearing testimony.                    (R.

21-26). 7

      The   ALJ    gave   significant    weight     to    the   opinion   of   the

impartial medical expert, Dr. Koocher, after carefully considering

the plaintiff’s objection to his testimony.                 (R. 26).      The ALJ

found Dr. Koocher’s testimony to be reliable and agreed with the




6 The plaintiff does not challenge the ALJ’s findings with respect to his

physical pain. The court therefore focuses here on the medical evidence and
the ALJ’s findings regarding the plaintiff’s anxiety and bipolar disorder.
7 As the parties provided descriptions of this evidence in great detail and the
court has adopted them above, the court need not reiterate them here.


                                        19
testimony.   (Id.).     The ALJ also gave great weight to Dr. Carter’s

2016 opinion, noting that as a consulting examiner, he “has an

understanding    of     social     security   disability    programs    and

evidentiary requirements.”       (Id.).

     The ALJ gave partial weight to the opinions of the State

agency   psychological     consultants,    Drs.   Condie   and   Kellerman,

“because other medical opinions were more consistent with the

record as a whole.”       (Id.).     The ALJ also noted that the State

agency consultants “did not adequately consider the [plaintiff’s]

subjective complaints.”      (Id.).

     The ALJ found at the second part of the inquiry that Carbone

was unable to perform any past relevant work.         (R. 20).

     The ALJ therefore moved to step five, which asks whether there

are any jobs in the national economy the claimant is capable of

performing given his RFC, age, education, and work experience in

conjunction with the Medical-Vocational Guidelines, 20 C.F.R. Part

404, Subpart P, Appendix 2.        (R. 27-29).    Based on the record and

a vocational expert’s testimony, the ALJ found that the plaintiff

“is capable of making a successful adjustment to other work” such

as inspector, bench assembler, and hand packager, and that these

positions existed in significant numbers in the national economy.

(Id.).

     The ALJ accordingly concluded that the plaintiff was not

disabled.    (R. 29).


                                      20
V.     STANDARD   OF   REVIEW

       A court reviews the findings of an ALJ only to determine

whether the findings are supported by substantial evidence, and

whether the correct legal standard was applied.         Teague v. Colvin,

151 F. Supp. 3d 1, 2 (D. Mass. 2015).            Substantial evidence to

support a decision exists if “a reasonable mind, reviewing the

evidence in the record as a whole, could accept it as adequate to

support his conclusion.”        Id.    This court must keep in mind when

applying this standard of review that it is the role of the ALJ,

and not this court, to find facts, decide issues of credibility,

draw inferences from the record, and resolve conflicts of evidence.

Ortiz v. Sec’y of Health and Human Servs., 955 F.2d 765, 769 (1st

Cir. 1991).       This court may affirm, modify, or reverse the ALJ’s

decision, but reversal is only warranted if the ALJ made a legal

or factual error in evaluating the plaintiff's claim, or if the

record contains no “evidence rationally adequate . . . to justify

the conclusion” of the ALJ.           Roman–Roman v. Comm’r of Soc. Sec.,

114 Fed. Appx. 410, 411 (1st Cir. 2004).            This court therefore

must affirm the ALJ’s decision if it is supported by substantial

weight, even if the record could arguably support a different

conclusion.       Evangelista v. Sec’y of Health and Human Servs., 826

F.2d 136, 144 (1st Cir. 1987).

     VI.    ANALYSIS

       As noted above, the ALJ found at step four that Carbone


                                       21
retained the RFC to do some lighter work even though he lacked the

capacity to do his past relevant work, and went on to find at step

five that he was not disabled because there were jobs in the

national economy that he could perform.          Carbone contends that the

ALJ erred in determining his RFC and advances several arguments in

support.

      He argues first that the ALJ failed to properly consider the

2011, 2013, and 2015 medical opinions of Dr. Carter, who among

other things opined that the plaintiff had a number of functional

limitations due to his mental impairments.              He argues next that

several pieces of evidence the ALJ relied upon each failed to

support    the   ALJ’s   decision,   including    (i)    Dr.   Carter’s   2016

opinion, (ii) Dr. Koocher’s testimony, and (iii) the State agency

consultants’ opinions.      Finally, he argues that, assuming the ALJ

did err as he contends, it means the ALJ could not rely on the

vocational expert’s testimony for his determination at step five.

As   discussed   below,   the   court   does   not   find   these   arguments

persuasive and finds no basis to conclude that the ALJ erred in

making his RFC determination.

      The ALJ Properly Considered the Opinion Evidence

      The plaintiff argues that the ALJ failed his obligation to

consider all of the opinion evidence in the record.             He argues in

particular that the ALJ accorded great weight to Dr. Carter’s 2016

report but disregarded the opinions Dr. Carter rendered in his


                                     22
2011, 2013 and 2015 reports.              This matters, Carbone contends,

because   these      three   prior      reports    “contained      more   specific

functional limitations based on clinical interviews and objective

testing” than the 2016 report.                Carbone argues that the ALJ’s

failure to explain why he disregarded the “more explicit” opinions

is error requiring remand, particularly where Dr. Carter stated in

2016 that he did not perceive Carbone to be much different from

when he saw him previously.

      To the extent Carbone argues simply that the ALJ failed to

consider all of Dr. Carter’s reports, the argument is directly

belied by the record.         An ALJ must “always consider the medical

opinions in [the] case record,” see 20 C.F.R. § 416.927(b), but

the record shows the ALJ did just that.            As it relates specifically

to Dr. Carter, the ALJ specifically summarized each of Dr. Carter’s

four reports/opinions in his decision, leaving no doubt that he

considered them in determining the plaintiff’s RFC.                  (R. 23-25).

It is true that the ALJ stated only that he gave “great weight” to

Dr. Carter’s 2016 opinion, but that does not mean, as the plaintiff

appears to argue, that he disregarded the earlier opinions, and

the   record   demonstrates       in    any   event    that   he   satisfied   his

obligation to consider them.

      More generally, the ALJ devoted more than a third of his

decision to discussing the various medical evidence in the record

including,     all   four    of   Dr.   Carter’s      opinions,    Dr.    Koocher’s


                                         23
testimony, and the opinions of the State agency consultants, as

well as many others noted above who opined on various other

impairments of the plaintiff’s.          Accordingly, there is no basis to

find that the ALJ failed to consider Dr. Carter’s prior reports or

the other pertinent opinion evidence in the record.

      To be sure, the plaintiff’s brief may also be read to argue

that, assuming the ALJ did consider the pre-2016 reports, remand

is still appropriate because the ALJ failed to explain what weight

he accorded the reports, if any.                 Assuming he advances that

argument, the court agrees that the ALJ could have, and perhaps

should have said more about Dr. Carter’s reports, but his failure

to do so here does not constitute reversible error warranting

remand.

      First, it is worth noting that the ALJ was not required to

give controlling weight to any of Dr. Carter’s opinions where Dr.

Carter was a “consulting examiner” rather than a treating source.

See   20   C.F.R.   §§     404.1527(a)(2),   (c)(2);     see     also   Barker   v.

Shalala, 40 F.3d 789, 794 (6th Cir. 1994) (opinion of consulting

physician not entitled to same deference as that of treating

physician);    Turberville       v.    Colvin,   No.   1:11-CV-262,       2014   WL

1671582 at *6 (M.D. North Carolina April 23, 2014) (ALJ had no

obligation    to    give    decisive    weight   to    opinion    of    consulting

examiner).

      Moreover, notwithstanding the plaintiff’s assertion that Dr.


                                        24
Carter’s   prior    reports     “contained             more   specific    functional

limitations” than did his 2016 report, this court does not readily

agree with that characterization.                 The 2016 report, which also

alluded to the plaintiff’s past meetings with Dr. Carter, was the

most contemporaneous and up to date report issued by Dr. Carter,

and it contained ample observations and opinions bearing on the

plaintiff’s   limitations.           It        among     other   things   reflected

Carbone’s opinion that his anxiety and pain symptoms had remained

the same for about the last five years, and reflected Dr. Carter’s

opinion that Carbone was bipolar, had PTSD and panic symptoms,

“had accepted the victim and out of work role,” did “not seem

interested in learning any new tasks or even trying to do any

adaptive   functioning   in     a   competitive          work-like   environment,”

seemed   “short    tempered,”       and    had     “some      attention   span   and

concentration problems because of an interaction effect between

his psychiatric symptoms.”

     In the court’s view, these observations from Dr. Carter’s

2016 report are not meaningfully dissimilar to those contained in

his prior reports, even if the verbiage and rhetoric in those

earlier reports at times arguably expressed his thoughts more

starkly. Carbone notes, for example, that Dr. Carter’s 2013 report

opined that he did not see Carbone as being able to do any time

soon “any productive behavior with supervision,” and his 2015

report opined that he was “socially withdrawn,” “not able to learn


                                          25
new    tasks      with     ordinary    training,”      had    “marked       problems     in

attention span and concentration,” and probably could not show up

to    work   or     complete      an   assignment      on    time,    or    “respond     to

supervision.”        Those opinions, to this court, are quite similar in

spirit to those noted above in Dr. Carter’s 2016 report, namely

that Carbone “had accepted the victim and out of work role,” did

“not seem interested in learning any new tasks or even trying to

do    any      adaptive       functioning       in     a     competitive          work-like

environment,”        and    had   “some   attention         span    and    concentration

problems.”

       Moreover, and as the Commissioner notes, the ALJ essentially

incorporated         the     functional     limitations            suggested       by    the

collective opinions into his RFC assessment where he stated that

Carbone would need to be “limited to simple, routine, repetitive

tasks” limited to two-hour time periods and “work requiring no

more than occasional interaction with the general public and no

more than occasional interaction with co-workers.”                         (R. 20).

       In    sum,    the    record     reflects      unambiguously         that    the   ALJ

satisfied his obligation to consider all the opinion evidence in

the record, including Dr. Carter’s four reports.                      While the record

does not reflect what weight the ALJ assigned to Dr. Carter’s

earlier reports, that deficiency does not require remand here where

the ALJ’s RFC assessment nonetheless incorporated the limitations

opined in the reports.


                                           26
        Substantial Evidence Supported the ALJ’s Decision

        Carbone also challenges the ALJ’s reliance on specific pieces

of evidence.        He argues first that Dr. Carter’s 2016 report does

not by itself provide substantial evidence in support of the ALJ’s

decision.       Carbone appears to base this argument on the flawed

premise addressed and rejected above, that the ALJ failed to credit

Dr. Carter’s “far more restrictive 2011, 2013 and 2015 opinions.”

The argument thus goes nowhere where the record reflects that the

ALJ   considered       the    reports     and    incorporated        the    limitations

suggested by those reports into his RFC assessment.

        Moreover,    even     assuming     arguendo     that    Dr.    Carter’s    2016

report (or any other single piece of evidence) failed by itself to

support the ALJ’s overall determination, the plaintiff’s argument

misapprehends       the      relevant     inquiry,     which    is    not    whether   a

particular piece of evidence standing alone did or did not support

the   ALJ’s     decision,      but    whether    the    ALJ’s      determination    was

supported by substantial evidence in the record as a whole. Teague

v. Colvin, 151 F. Supp. 3d 1, 2 (D. Mass. 2015).                     Without reciting

again    here    the   litany        of   evidence     the   ALJ     considered,    and

particularly where Carbone does not actually brief the issue or

make the claim that the evidence as a whole failed to support the

ALJ’s determination, the court is persuaded from its review of the

record and the ALJ’s detailed summary that substantial evidence in

the record as a whole supported the ALJ’s RFC assessment that


                                            27
Carbone could perform light work limited to simple, routine,

repetitive tasks requiring concentration for no more than two hours

at a time, and with no more than occasional interaction with the

general public or co-workers.

     Carbone’s challenge to the ALJ’s reliance on Dr. Koocher’s

testimony fails as well.      Dr. Koocher, whose testimony the ALJ

gave great weight, considered the plaintiff’s impairments under

Listing 12.04 and 12.06, and also considered each of the four

“paragraph B” criteria.      He testified that the plaintiff was no

more than moderately impaired in understanding, remembering and

applying information, in his ability to interact with others, and

in his concentration, persistence and pace.           Dr. Koocher also

stated that the ALJ would need to weigh the physical conditions

and any complications with pain or other disabilities that combine

with the plaintiff’s mental stability.          On cross examination,

Carbone’s counsel questioned Dr. Koocher about Dr. Carter’s other

reports.    However, those reports were dispersed in a large exhibit

and Dr. Koocher asked for more specific information to answer the

question.      The ALJ instructed Carbone’s counsel to provide a

specific page reference and Dr. Koocher was able following the

clarification to testify that he had read Dr. Carter’s reports.

(R. 61-63).

     Against    that   backdrop,   the   plaintiff   contends   that   Dr.

Koocher’s opinion does not provide substantial evidence to support


                                   28
the ALJ’s determination because (1) he did not address Dr. Carter’s

first three opinions, (2) he was unable to adequately assess the

“paragraph B” criteria, and (3) he acknowledged that there would

be greater limitations due to Carbone’s chronic pain that were not

accounted for in his assessment.

       With respect to the first claim, the plaintiff argues that

Dr. Koocher acknowledged on cross-examination that he did not read

all of Dr. Carter’s reports.         However, the court’s own review of

the transcript shows that while there initially was some confusion

when   Carbone’s    counsel    cross-examined        Dr.    Koocher   about      Dr.

Carter’s other reports, Dr. Koocher asked for clarification and

once provided with a specific page reference testified that he did

in fact review Dr. Carter’s other reports.                 This claim does not

merit further attention.

       The   plaintiff    argues   next    that    that    Dr.   Koocher   was    an

unreliable witness because he testified that he could not answer

certain questions, and qualified his answers to others regarding

“paragraph B.” However, as a non-examining consultant, Dr. Koocher

relied on Carbone’s treatment records in providing his opinion.

In the court’s view, Dr. Koocher answered the cross-examination

questions     regarding    “paragraph      B”     limitations     based    on    the

evidence in the record.        Where Dr. Koocher testified that he was

unable to answer a question on a specific limitation, it is clear

to this court that the evidence in the record did not give him a


                                      29
basis to answer such a question.         In any event, it is for the ALJ,

and not the court, to determine the credibility or reliability of

witnesses.     Ortiz, 955 F.2d at 769.

       Finally, the plaintiff contends that the ALJ erred in relying

on    Dr.   Koocher’s   testimony      because     he     only   testified   about

limitations stemming from Carbone’s mental impairments and did not

account for limitations due to his chronic pain.                     This argument

fails because Dr. Koocher was a psychological consultant and thus

could only opine on Carbone’s mental impairments.                    There is also

no evidence in the record to suggest that the plaintiff’s mental

impairments caused his alleged chronic pain.

       In short, the ALJ did not err in overruling the plaintiff’s

objection to Dr. Koocher’s testimony and in giving it significant

weight.

       The State Agency Consultants’ Evidence was Reliable

       The ALJ gave partial weight to the State agency medical

consultants’    mental    assessments        of   Drs.    Condie   and   Kellerman

because other medical opinion evidence was more consistent with

the   record   as   a   whole,   and   because      the    consultants    did   not

adequately     consider    the    plaintiff’s           subjective     complaints.

Carbone challenges the ALJ’s reliance on their opinions and appears

to advance three arguments in support.

       He argues as an initial matter that the consultants’ evidence

cannot constitute “substantial evidence in support of the ALJ’s


                                        30
decision” where the ALJ only accorded the evidence partial weight.

To the extent the plaintiff by this argues that an ALJ may not

rely on evidence where he has assigned only partial weight to it,

the contention is unfounded because an ALJ must consider the

evidence in the record and may accord each piece whatever weight

he believes is appropriate.             See e.g., Moseley v. Peabody Coal

Co., 769 F.2d 357, 360 (6th Cir. 1985) (determinations of the

weight to be accorded to the evidence is left to the ALJ).                     To the

extent the plaintiff argues somewhat differently that evidence as

a matter of logic cannot be “substantial” where it is only accorded

partial weight, the argument fails because the relevant inquiry is

whether there is substantial evidence in the record as a whole to

support the ALJ’s decision.         As discussed above, here, there is.

       The   plaintiff     also   argues       that    Dr.    Condie’s   opinion     is

irrelevant because she assessed the plaintiff’s application prior

to January 17, 2017 using the old “paragraph B” criteria.                           Dr.

Condie opined that the plaintiff had mild limitations in two

categories, including in understanding, remembering or applying

information, and in adapting or managing oneself.                    She also opined

that the plaintiff experienced moderate limitations in the other

two    categories,     including        interacting          with   others    and   in

concentration, persistence or maintaining pace.                     Based in part on

this   evidence,     the   ALJ    found    that       the    plaintiff   experienced

moderate     limitations     in   all     four    areas,      consistent     with   Dr.


                                          31
Koocher’s testimony.

       There was nothing improper about the ALJ’s consideration of

this evidence.     Under Social Security regulations, the assessment

of the “paragraph B” criteria is properly performed by the ALJ,

not by a physician.       20 C.F.R. §§ 404.1520a, 416.920a; see Jayne-

Chandler v. Comm’r of Soc. Sec. Admin., Civil No. 18-cv-606-JL,

2019   WL   3543717,     at   *4   (D.N.H.   Aug.   5,   2019).      There   are

significant areas of overlap between the new and old “paragraph B”

criteria, such that an evaluation under the old criteria would

inform    and   assist   in   an   evaluation   under    the   new   criteria.

Montgomery v. Comm’r of Soc. Sec., Civil Action No. 3:17-CV-00617-

CHL, 2019 WL 1427560, at *7 (W.D. Ky. Mar. 29, 2019).                Given the

overlap, it was not error to consider Dr. Condie’s opinion under

the old criteria.

       Finally, the plaintiff contends that Dr. Kellerman’s opinion

evidence was not reliable because she did not review the full

record.     The plaintiff bases this claim on the fact that Dr.

Kellerman only explicitly referenced Dr. Carter’s 2016 report in

her opinion, suggesting by inference that she therefore must not

have read the prior reports.          The court declines to endorse this

argument where there is no evidence in the record to support the

plaintiff’s assertion.        But, even if Dr. Kellerman did not review

Dr. Carter’s earlier reports, it is clear that the ALJ did review

them, and he moreover only accorded Dr. Kellerman’s opinion partial


                                       32
weight and relied on it to the extent it was consistent with the

record as a whole.          No discernible error flowed from the ALJ’s

consideration of this evidence.

       In    sum,    this   court   discerns      no    error     in    the    ALJ’s

consideration and weighing of the evidence or, subsequently, his

determination regarding the plaintiff’s RFC.              Consequently, it is

not necessary to consider the plaintiff’s remaining derivative

arguments that the ALJ, having failed to consider all the evidence,

must have thus relied on his own lay assessment of raw medical

data, or that the vocational expert’s testimony at step five was

based on an erroneous RFC.

    VII.      CONCLUSION

       For the foregoing reasons, it is respectfully recommended

that   the    plaintiff’s     motion    to    reverse   the     decision      of   the

Commissioner        be   DENIED   and   the    Commissioner’s          decision     be

AFFIRMED. 8




8 The parties are hereby advised that under the provisions of Federal Rule of
Civil Procedure 72(b), any party who objects to this recommendation must file
specific written objections thereto with the Clerk of this Court within 14 days
of the party's receipt of this Report and Recommendation.           The written
objections must specifically identify the portion of the proposed findings,
recommendations, or report to which objection is made and the basis for such
objections. The parties are further advised that the United States Court of
Appeals for this Circuit has repeatedly indicated that failure to comply with
Rule 72(b) will preclude further appellate review of the District Court's order
based on this Report and Recommendation. See Keating v. Secretary of Health
and Human Servs., 848 F.2d 271 (1st Cir. 1988); United States v. Emiliano
Valencia-Copete, 792 F.2d 4 (1st Cir. 1986); Park Motor Mart, Inc. v. Ford Motor
Co., 616 F.2d 603 (1st Cir. 1980); United States v. Vega, 678 F.2d 376, 378-
379 (1st Cir. 1982); Scott v. Schweiker, 702 F.2d 13, 14 (1st Cir. 1983); see
also Thomas v. Arn, 474 U.S. 140 (1985).


                                        33
                              /s/ Donald L. Cabell
                              DONALD L. CABELL, U.S.M.J.

DATED: August 29, 2019




                         34
